Citation Nr: 1549733	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-15 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of a traumatic brain injury (TBI).

2.  Entitlement to a rating in excess of 30 percent cervical spine degenerative disc disease.

3.  Entitlement to a rating in excess of 20 percent for prostatitis.

4.  Entitlement to a rating in excess of 10 percent for lumbar degenerative disc disease.

5.  Entitlement to a compensable rating for residuals of a thalamic stroke.

6.  Entitlement to a compensable rating for hemorrhoids.

7.  Entitlement to a compensable rating for gastroesophageal reflux disease (GERD).

8.  Entitlement to a compensable rating for pinguecula.

9.  Entitlement to a compensable rating for a left hand middle finger injury.

10.  Entitlement to a compensable rating for a right hip strain

11.  Entitlement to a compensable rating for scars, status post staphylococcus infection.

12.  Entitlement to service connection for a perforated right ear drum. 

13.  Entitlement to service connection for bilateral hearing loss.

14.  Entitlement to service connection for a dental condition to include, grinding, periodontal disease, and hypersensitivity. 

15.  Entitlement to service connection for a right leg disability, claimed as the right leg being longer than the left. 

16.  Entitlement to service connection for a left hip condition. 

17. Entitlement to service connection for erectile dysfunction.

18.  Entitlement to service connection for occipital neuralgia. 

19.  Entitlement to service connection for hematochezia

20.  Entitlement to service connection for diverticulosis. 

21.  Entitlement to service connection for cold sores, fever blisters, and aphthous ulcers. 

22.  Entitlement to service connection for septal telangiectasis. 

23.  Entitlement to service connection for vision loss, to include as secondary to service-connected residuals of a TBI.

	
REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1976 to June 1980 and from August 1984 to April 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011, March 2011, rating decisions by the Winston Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) and a December 2011 rating decision of the Montgomery, Alabama RO.  This case is now under the jurisdiction of the Montgomery, Alabama RO.

The Board notes that the Veteran also appealed the denial of service connection for bilateral chronic serous otitis media and a perforated left ear drum.  These appeals were granted in the Veteran's March 2014 Statement of the Case (SOC).  As such, the benefit sought has been fully granted and these issues are no longer before the  Board. 

The issues of entitlement to a rating in excess of 40 percent for a TBI; entitlement to a rating in excess of 30 percent cervical spine degenerative disc disease; entitlement to a rating in excess of 20 percent for prostatitis; entitlement to a rating in excess of 10 percent for lumbar degenerative disc disease; entitlement to a compensable rating for residuals of a thalamic stroke; entitlement to a compensable rating for hemorrhoids; entitlement to a compensable rating for GERD; entitlement to a compensable rating for pinguecula; entitlement to a compensable rating for a left hand middle finger injury; entitlement to a compensable rating for a right hip strain; entitlement to a compensable rating for scars status post staphylococcus infection; entitlement to service connection for a perforated right ear drum; entitlement to service connection for bilateral hearing loss; entitlement to service connection for a dental condition, to include grinding, periodontal disease, and hypersensitivity; entitlement to service connection for a right leg disability claimed as the right leg being longer than the left; entitlement to service connection for a left hip condition; entitlement to service connection for erectile dysfunction; entitlement to service connection for occipital neuralgia; entitlement to service connection for hematochezia; entitlement to service connection for cold sores, fever blisters, and aphthous ulcers; entitlement to service connection for septal telangiectasis; and entitlement to service connection for vision loss, to include as secondary to TBI residuals are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

With consideration of the doctrine of reasonable doubt, there is competent and probative medical evidence of record suggesting that the Veteran's diverticulosis is related to active service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria for service connection for diverticulosis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
Since the Board is granting the Veteran's claim of entitlement to service connection for diverticulosis there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim, given that any error would be harmless.

Service Connection

Service connection may be granted for a disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435   (2011), some issues fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer). 

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.

Merits

In the June 2010 VA examination, less than two months following the Veteran's separation from service, a VA examiner diagnosed the Veteran with diverticulosis.  In the Veteran's October 2009 STR: "Report of Medical History" attached memorandum from D. D. Aeromedical Physician Assistant, the Veteran was diagnosed with diverticulosis sigmoid colon.  The Veteran has demonstrated both a current disability, and a diagnosis of the same disability in service. These diagnoses were only 8 months apart  The remaining issue is whether there is a nexus between the Veteran's diagnosis of diverticulosis in service and his diagnosis of diverticulosis some 8 months following service.  

Regarding nexus, the Board notes that the VA examination provided to the Veteran in June 2010, while diagnosing the Veteran with diverticulosis, did not opine as to any possible relationship between the Veteran's diverticulosis in service and his current diverticulosis.  However, in the Veteran's July 2011 correspondence to VA, he states, in sum, that he has been suffering from the symptoms of diverticulosis starting in service and continuing to the present day.  In weighing the Veteran's statement, the Board notes that the Veteran is competent to assert the presence of symptoms subject to lay observation.  The Veteran is also highly credible in this regard as his the timespan between the diagnosis of the Veteran's diverticulosis in service and his diverticulosis in his VA examination is a span of only 8 months.  Given the fact there is no negative opinion of record, the close proximity of the post-service diagnosis to service, and the credible statements of the Veteran regarding the continuing symptoms since his separation from service.  The Board finds that service connection is warranted.   See 38 C.F.R. § 3.303(a) (service connection must be considered on the basis of the places, types, and circumstances of his service as shown by his service records, the official history of each organization in which he served, his medical records, and all pertinet medical and lay evidence);  see also Jandreau v. Nicholson, supra; and Buchanan v. Nicholson, supra.

After having carefully reviewed the record, and weighing the evidence in support of and the total lack of evidence against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran has diverticulosis is related to his active service.  Resolving any doubt in the Veteran's favor, entitlement to service connection diverticulosis has been established, and the appeal is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Entitlement to service connection for diverticulosis is granted.



REMAND

The Veteran has claimed in June 2015 correspondence that since his last VA examination that his TBI, cervical spine degenerative disc disease, prostatitis, lumbar degenerative disc disease, residuals of a thalamic stroke, hemorrhoids, GERD, pinguecula, left hand middle finger injury, right hip strain, and scars status post staphylococcus infection have all worsened.  The Veteran's last VA examination to determine the status of his disabilities was in 2010.  As a result, and given the time that has transpired since his last examination, the Board finds that a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Vision loss

The August 2010 VA examination as it concerned the Veteran's vision loss is, in part, inadequate.  Specifically, the Board notes that the VA examiner in his August 2010 Examination report writes that the that the Veteran's Goldmann visual fields are not consistent with any type of neurological defect or stroke, rather the fields obtained are usually seen in hysterical and TBI patients.  He goes on to indicate in his rationale section that there was no TBI.  This confusion on the part of the examiner as to whether the Veteran has a traumatic brain injury was an error.  The Veteran was provided an examination and already properly diagnosed with a traumatic brain injury, a fact which is reflected in his award of a 40 percent rating for a TBI.  Thus, the VA examiner finding that the Veteran did not have a TBI is an inaccurate factual basis for an opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Thus, a new VA examination is warranted to address the Veteran entitlement to service connection for vision loss due to his TBI.  This new VA examination should also consider the previous VA examiners finding that the Veteran's vision loss is usually seen in TBI patients.

Occipital Neuralgia

In the Veteran's August 2010 VA general examination the Veteran's contention of occipital neuralgia was not adequately addressed.  The VA examination report on page 8 notes:

The patient reports when evaluated for his cervical spine pain he was seen by a neurologist, Dr. [P].  He reports that Dr. [P] speculated that his occipital neuralgia or pain to the occipital area was related to hi cervical spine impairment.  He denies any injections to the area.  The patient denies any particular treatment for the occipital neuralgia.  He is unable to discriminate between the occipital neuralgia and cervical spine pain.  [...]  Functionally he reported cervical spine symptoms as noted above.

This report does not adequately address the Veteran contention that his occipital neuralgia is related to his active service.  Specifically, the VA examiner does not address the Veteran's November 19, 2009 STR - which was submitted to VA in February 2011 - wherein Dr. [P] writes following an MRI that the Veteran's right occipital region pain is consistent with occipital neuralgia and that he would not inject the nerve at the current time unless it gets worse.  

Septal Telangiectasis

The Veteran has not yet been provided an appropriate VA examination on this issue.  The Veteran had evidence that this condition existed in service as recently as his October 2009 "Report of Medical History" memorandum provided by D.D. Aeromedical physician assistant.  However, the VA examiner in the June 2010 VA examination failed to address the issue in any meaningful way.  Thus, the Board finds that since a general VA examination was provided to the Veteran but did not address this specific contention, the June 2010 general VA examination was in part inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  An appropriate VA examination is warranted.

Cold Sores, Fever Blisters, and Aphthous Ulcers

In the VA examination report in June 2010, the VA examiner noted that the Veteran had been diagnosed with cold sores particularly in his lower lip and that these symptoms are exacerbated at least four to five times per year in flare-ups that may last for 2 weeks.  The VA examiner however did not observe cold sores on the date of the examination.  However, the Board notes that while the Veteran's disability was not active on the date of the examination, this is not fatal to his claim.  See Ardison v. Brown, 6 Vet App. 405 (1994). In Ardison, with respect to evaluating tinea pedis (a skin condition), the Court held that an examination was required during the "active stage" of the disease.  The Court later explained in Voerth v. West, 13 Vet. App. 117  (1999), that a new examination was warranted in Addison because the Veteran's worsened condition of tinea pedis was a condition that lasted for weeks or months.  In Voerth, however, the Court held that because the Veteran's "worsened condition would only last a day or two," a VA examination was not required during the time of the Veteran's worsened condition.  See Voerth v. West, 13 Vet. App. 117 (1999).  Considering the finding in Ardison, the Board notes that the Veteran should be provided a VA examination while the disease is in its active stage, if possible.

Hematochezia

In the June 2010 VA examination, the VA examiner noted that the Veteran was diagnosed with diverticulosis after symptoms of hematochezia (bleeding out of the anus).  The examiner ended this examination with a current diagnosis of diverticulosis status post poly excision, but did not provide an opinion on whether the Veteran's hematochezia was related to the Veteran's diverticulosis.  The Board is not competent to determine such a medical issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

Erectile Dysfunction

In the June 2010 VA examination, the VA examiner notes that the Veteran was diagnosed with erectile dysfunction.  The examiner did not provide a diagnosis of erectile dysfunction at the end of this examination, and did not provide an opinion on whether the Veteran's erectile dysfunction diagnosed in his October 2009 separation examination was related to his active service. The confusion in the examination report requires clarification.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

Left Hip Condition

In the June 2010 VA examination, the VA examiner did not comment on the Veteran's left hip disability.  The Board notes that the Veteran's STRs, a "Report of Medical History" attached memorandum, stated that there is a bilateral hip pain and a diagnosis of iliotibial Band Syndrome.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  Thus, a new VA examination to adequately address the evidence is warranted.

Right Leg Longer than the Left

In the June 2010 VA examination, the VA examiner did not comment on the Veteran's leg length.  The Board notes in the Veteran's STRs, a September 2009 "Report of Medical Examination" under the heading "44.  Notes" there is a notation of "Slight [decrease] knee ROM. R leg slightly longer then L."  (Emphasis Added).  The fact that this information was not addressed in the June 2010 VA examination makes this examination inadequate as to this issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

Dental Condition: Periodontal Disease, Grinding, and Hypersensitivity

The Veteran was provided a VA examination to address his dental condition in August 2011 and in January 2012.  Neither examination addressed the Veteran's symptoms of grinding teeth and hypersensitivity.  Instead, this examination focused solely on periodontitis disease.  The Board notes that the Veteran's grinding of teeth and hypersensitivity is noted in his STRs.  For instance in a March 2009 treatment note from L. G. H. DMD, the clinician observes that the Veteran complains of sensitivity to cold on his teeth.  The examiner finds that gingival grafting would likely not produce significant benefit.  The Veteran's grinding is noted in his Medical History and attached memorandum from D. D. Aeromedical Physician Assistant, who writes in the relevant portion that the Veteran was prescribed a mouth guard for grinding in 2008, prescribed stannous fluid therapy for sensitive teeth in 2009 and was diagnosed with periodontal disease in his separation examination in October 2009 and again in his VA examination in June 2010.  

Regarding the grinding and hypersensitivity, while the 2008 and 2009 reports do not provide any diagnosis they are symptoms which should have been addressed in the Veteran's VA Examination of his teeth.  Regarding the periodontal disease, the VA examinations in August 2011 and January 2012 both identify periodontal disease as present.  While the August 2011 VA examination opines that there is no way to completely prove an etiology to service, the January 2012 VA examiner finds that the degree of periodontal disease is related to lack of oral care over an extended time.  The Board notes that the Veteran was in service for 25 years, a fact not addressed in the January 2012 VA examination.  A new examination is required.


Ears: Bilateral Hearing Loss and Perforated Right Ear Drum

The Veteran was provided VA examinations to address his ear disabilities in May 2010 and August 2011.  The May 2010 VA examination, which was conducted one month following his separation from service, is the only examination which includes audiometric results.  The Board notes that at the time of this examination the Veteran did not meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385, but the Veteran's results for his left ear are within one "db" on each range of qualifying.  This coupled with the fact that the Veteran's file was not made available for this audiometric testing, the Veteran's use of hearing aids while in service as documented in his October 2009 "Report of Medical History" attached memorandum, and the Veteran's statements that his hearing loss has worsened, lead the Board to determine that a new Audiological examination of the Veteran's ears is warranted.  

Regarding the Veteran's claim of a perforated right ear drum, this condition is noted in the Veteran's October 2009 "Report of Medical History" as a bilateral perforated right ear drum.  The VA examiner in the August 2011 VA examination in the General Remarks section also notes that the Veteran has chronic infections and bilateral perforated ear drums.  However, in the finding, the VA examiner does not address the notation in service or his previous mention of a bilateral perforated right ear drum, and instead, writes left ear drum was perforated [...] the right ear drum was intact.  The VA examiner's oversight and lack of rationale have rendered this opinion inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  Thus a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  After the above development is accomplished schedule the Veteran for the following VA examinations with appropriate examiners.  In each examination the claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report. Examiners must review the service treatment records (STRs), any post-service records contained in the claims file, and take a detailed history from the Veteran.

(A)  Provide a MUSCULOSKELETAL EXAMINATION to address the Veteran's left hip disability, right leg disability, cervical spine disability, lumbar spine disability, left hand middle finger disability, and right hip disability.

(i)  SERVICE CONNECTION ISSUES

After considering the pertinent information in the record in its entirety, the VA examiner should identify any left hip disabilities present and identify any disability pertaining to a difference in leg length from the Veteran's right leg and left leg.  The examiner is asked to opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater), that any left hip disability identified or any disability pertaining to a difference in leg length between the Veteran's left leg and right leg, was incurred or aggravated by his active duty or is otherwise etiologically related to the Veteran's service. A complete rationale for all opinions should be provided.

In providing an opinion on the LEFT HIP please comment on the Veteran's October 2009 "Report of Medical History" attached memorandum from D.D. Aeromedical Physician Assistant, who notes that the Veteran experiences bilateral hip pain and is diagnosed with iliotibial Band Syndrome. 

In providing an opinion on the Veteran's difference in leg length, please comment on the Veteran's September 2009 "Report of Medical Examination" under the heading "44.  Notes" there is a notation of "R leg slightly longer then L." 

(ii)  INCREASED RATING ISSUES

Determine the nature and severity of his (1) cervical spine degenerative disc disease, (2) lumbar spine degenerative disc disease, (3) left hand middle finger injury, and (4) right hip strain.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report. 

(B). Provide a GASTRO-INTESTINAL (GI) EXAMINATION to address the Veteran's hematochezia, GERD and hemorrhoids.

(i)  SERVICE CONNECTION - 

After considering the pertinent information in the record in its entirety, the VA examiner should identify any disability associated with hematochezia.  The examiner is asked to opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater), that any disability associated with hematochezia, was incurred or aggravated by his active duty or is otherwise etiologically related to the Veteran's service or his service-connected diverticulosis. A complete rationale for all opinions should be provided.

In providing an opinion please review the Veteran's general VA examination provided in July 2010.  

(ii)  INCREASED RATING ISSUES

Determine the nature and severity of the Veteran's  (1) GERD and (2) hemorrhoids.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report. 


	(CONTINUED ON NEXT PAGE)


 (C)  Provide an EYE EXAMINATION to address the Veteran's vision loss, occipital neuralgia, and pinguecula.

(i)  SERVICE CONNECTION ISSUES

After considering the pertinent information in the record in its entirety, the VA examiner should identify any occipital neuralgia or vision loss.  The examiner is asked to opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater), that occipital neuralgia or vision loss was incurred or aggravated by his active duty or is etiologically related to the Veteran's service-connected TBI. A complete rationale for all opinions should be provided.

In providing an opinion on the Veteran's occipital neuralgia, the VA examiner is asked to comment on the Veteran's November 19, 2009 STR - which was submitted to VA in February 2011 - wherein Dr. [P] writes following an MRI that the Veteran's right occipital region pain is consistent with occipital neuralgia.

In providing an opinion on the Veteran's vision loss, the VA examiner is asked to comment on VA examiner August 2010 Examination report which include a notation that the Veteran's Goldmann visual fields are not consistent with any type of neurological defect or stroke rather that the fields obtained are usually seen in hysterical and TBI patients.  Please note that the Veteran is service connected for TBI.



(ii)  INCREASED RATING CLAIM

Determine the nature and severity of his pinguecula.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report. 

 (D).  Provide an EAR, NOSE, AND THROAT EXAMINATION to address the Veteran's perforated right ear drum and septal telangiectasis.

After considering the pertinent information in the record in its entirety, the VA examiner should identify any (1) perforated right ear drum disability and (2) septal telangiectasis disability.  The examiner is asked to opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater), that a perforated right ear drum disability or septal telangiectasis disability, was incurred or aggravated by his active duty or is otherwise etiologically related to the Veteran's service.  A complete rationale for all opinions should be provided.

In providing an opinion the VA examiner is asked to comment on the Veteran's October 2009 "Report of Medical History" wherein D.D. Aeromedical physician assistant notes a bilateral perforated right ear drum, and the VA examiner in the August 2011 VA examination in the General Remarks section also notes that the Veteran has chronic infections and bilateral perforated ear drums.

In providing an opinion on septal telangiectasis the VA examiner is asked to comment on an October 2009 "Report of Medical History" memorandum provided by D.D. Aeromedical physician assistant which notes a diagnosis of septal telangiectasis. 

(E)  Provide an AUDIOLOGICAL EXAMINATION to address the Veteran's bilateral hearing loss disability.

After considering the pertinent information in the record in its entirety, the VA examiner should identify any hearing loss disability.  The examiner is asked to opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater), that any identified hearing loss disability, was incurred or aggravated by his active duty or is otherwise etiologically related to the Veteran's service. A complete rationale for all opinions should be provided.

(F)  Provide a GENITOURINARY EXAMINATION to address the Veteran's erectile dysfunction and prostatitis.

(i)  SERVICE CONNECTION ISSUE

After considering the pertinent information in the record in its entirety, the VA examiner should identify any erectile dysfunction disability.  The examiner is asked to opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater), that any identified erectile dysfunction disability, was incurred or aggravated by his active duty or is otherwise etiologically related to the Veteran's service. A complete rationale for all opinions should be provided.


In providing an opinion, the VA examiner is asked to comment on the Veteran's October 2009 "Report of Medical History" memorandum provided by D.D. Aeromedical physician assistant which notes a diagnosis of erectile dysfunction.

(ii)  INCREASED RATING ISSUE

Determine the nature and severity of his prostatitis.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report. 

 (G)  Provide a NEUROLOGICAL EXAMINATION to address the Veteran's residuals of a TBI and a thalamic stroke.

After considering the pertinent information in the record in its entirety, the VA examiner should determine the nature and severity of his (1) TBI and (2) residuals of thalamic stroke.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.



	(CONTINUED ON NEXT PAGE)


(H)  Provide a SKIN EXAMINATION to address the Veteran's cold sores, fever blisters, aphthous ulcers, and scars.

(i)  SERVICE CONNECTION ISSUE

THE VA IS ASKED TO WORK WITH THE VETERAN TO SCHEDULE THE VA EXAMINATION DURING AN ACTIVE STAGE OF HIS COLD SORES, FEVER BLISTERS, AND/OR APHTHOUS ULCERS.  Once scheduled and after considering the pertinent information in the record in its entirety, the VA examiner should identify any cold sores, fever blisters, and/or aphthous ulcers.  The examiner is asked to opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater), that any identified cold sores, fever blisters, and/or aphthous ulcers, was incurred or aggravated by his active duty or is otherwise etiologically related to the Veteran's service. A complete rationale for all opinions should be provided.

In providing an opinion, the VA examiner is asked to comment on the Veteran's October 2009 "Report of Medical History" memorandum provided by D.D. Aeromedical physician assistant which notes the Veteran's skin disabilities and the Veteran's July 2010 VA examination which notes that the Veteran has cold sores.

(ii)  INCREASED RATING ISSUE

Determine the nature and severity of his scars, post staphylococcus infection.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

(I) Provide a DENTAL EXAMINATION to address the Veteran's dental condition, to include hypersensitivity, grinding of teeth, and periodontal disease.

After considering the pertinent information in the record in its entirety, the VA examiner should identify any disability associated with hypersensitivity and/or grinding of teeth and any periodontal disease.  The examiner is asked to opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater), that any identified disability associated with hypersensitivity and/or grinding of teeth and any periodontal disease, was incurred or aggravated by his active duty or is otherwise etiologically related to the Veteran's service.

In providing an opinion, the VA examiner is asked to comment on a March 2009 STR note from L. G. H. DMD, the clinician observes that the Veteran complains of sensitivity to cold on his teeth.  The examiner finds that gingival grafting would likely not produce significant benefit.  Please also comment on the Veteran's grinding which is noted in his Medical History and attached memorandum from D. D. Aeromedical Physician Assistant, who writes in the relevant portion that the Veteran was prescribed a mouth guard for grinding in 2008, prescribed stannous fluid therapy for sensitive teeth in 2009 and was diagnosed with periodontal disease in his separation examination in October 2009.  Please also comment on the VA examination in June 2010 which also diagnosed the Veteran with periodontal disease.  The examiner is also alerted to the fact that the Veteran was in service for 25 years. 

3.  Ensure that the examination reports comply with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


